                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JACOB BEN-ARI,

           Plaintiff,

v.                             Case No:   2:19-cv-301-FtM-99MRM

JEFF SESSIONS, United States
Attorney General,

           Defendant.


                         OPINION AND ORDER

       This matter comes before the Court on review of the file.

Plaintiff initiated the case in the District of New Jersey by

Administrative Complaint to Show Cause (Doc. #1) against the United

States Attorney General.    On May 14, 2018, the District of New

Jersey granted leave to proceed without prepayment of fees, but

stated that the Complaint would be screened in due course.    (Doc.

#5.)    On November 20, 2018, plaintiff filed an Amended Complaint

(Doc. #6).

       Upon review of the Amended Complaint, the District of New

Jersey noted that “Plaintiff is in substance challenging his

indictment and subsequent 2008 conviction for mail fraud”, and

that such motion is governed by 28 U.S.C. § 2255.     As a result,

the case was transferred to the Middle District of Florida.   (Doc.

#8.)   The Court agrees with the assessment of the District of New
Jersey and construes the Amended Complaint as a motion under 28

U.S.C. § 2255.

      Plaintiff was indicted on October 22, 2008, on six counts of

a scheme to defraud victims of money and property by wire and mail

fraud.    On   December    16,   2009,   a   Superseding    Indictment   was

returned charging three counts of mail fraud.              On the first day

of trial, a count was dismissed for lack of a witness, and

plaintiff was found guilty by a jury on the remaining two counts.

Plaintiff was sentenced, and judgment issued on August 15, 2011.

See   United   States     v.   Jacob   Ben-Ari,   2:08-cr-160-FTM-29DNF.

Plaintiff filed a direct appeal, United States v. Ben-Ari, 537 F.

App'x 828 (11th Cir. 2013), and pursued a writ of certiorari, Ben-

Ari v. United States, 572 U.S. 1127 (2014), which was denied.

      On January 31, 2019, the Court dismissed plaintiff’s motion

under 28 U.S.C. § 2255 as time-barred, found that the claim of

actual innocence lacked merit or was unsupported, and denied an

alternative request for relief from judgment under Fed. R. Civ. P.

60(b).   Ben-Ari v. United States, No. 2:08-CR-160-FTM-29DNF, 2019

WL 399548, at *1 (M.D. Fla. Jan. 31, 2019).            A certificate of

appealability was also denied.           Id.    Judgment (Doc. #54) was

issued on February 1, 2019, and the Opinion and Order and Judgment

were not appealed.




                                   - 2 -
     Plaintiff seeks to “rescind” the Indictment as filed in bad

faith by Assistant U.S. Attorney Robert P. Barclift, and because

it was used to secure plaintiff’s deportation.      The motion raises

the same evidence and arguments raised in the previously filed and

dismissed habeas petition.   To file a second or successive Motion

under Section 2255, petitioner must obtain certification from the

Eleventh Circuit Court of Appeals.     28 U.S.C. § 2255(h) 1; Gilbert

v. United States, 640 F.3d 1293, 1308 (11th Cir. 2011), cert.

denied, 132 S. Ct. 1001 (2012).   There is no indication petitioner

has since sought or obtained such certification from the Eleventh

Circuit.

     In the absence of an order authorizing the undersigned to

consider a second or successive motion, the current Motion must be

dismissed for lack of jurisdiction on this basis.    Farris v. United


     1 Section 2255(h) provides that a second or successive motion
must be certified to contain:

           (1) newly discovered evidence that, if proven
           and viewed in light of the evidence as a whole,
           would be sufficient to establish by clear and
           convincing   evidence    that   no   reasonable
           factfinder would have found the movant guilty
           of the offense; or

           (2) a new rule of constitutional law, made
           retroactive to cases on collateral review by
           the Supreme Court, that was previously
           unavailable.

     28 U.S.C. § 2255(h).




                               - 3 -
States, 333 F.3d 1211, 1216 (11th Cir. 2003); El-Amin v. United

States, 172 F. App’x 942, 946 (11th Cir. 2006).

     Accordingly, it is hereby

     ORDERED:

     1. The Amended Complaint (Doc. #6) construed as a Motion Under

         28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

         by a Person in Federal Custody is DISMISSED for lack of

         jurisdiction.   The Clerk shall enter judgment accordingly,

         terminate all pending deadlines, and close the file.           A

         certificate of appealability and leave to appeal in forma

         pauperis are denied. 2

     2. Plaintiff’s   Application    to   Proceed   in   District   Court

         Without Prepaying Fees or Costs (Doc. #3) is DENIED as the

         Court has no jurisdiction over this matter.




     2 A prisoner seeking a writ of habeas corpus has no absolute
entitlement to appeal a district court’s denial of his petition.
28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009).
“A [COA] may issue . . . only if the applicant has made a
substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(B)(2). To make such a showing, Petitioner “must
demonstrate that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or
wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004), or that “the
issues presented were adequate to deserve encouragement to proceed
further,” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)
(citations omitted). Petitioner has not made the requisite
showing.




                                  - 4 -
     3. Plaintiff’s Motion, to Direct the Solicitor General to

        Provide Plaintiff With a Signed ‘Waiver of Service,’ or to

        Appoint Government Representation (Doc. #4) is DENIED as

        moot.

     4. Plaintiff’s Motion to Direct ICI to Issue Bond Cancellation

        Form I-132 (Doc. #7) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this      21st   day

of May, 2019.




Copies:
Plaintiff




                              - 5 -
